 

--------------------------------------------------------------------------------

Exhibit 10.1
 
SIXTH AMENDMENT
 
TO
 
LOAN AND SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 23 day of March 2010, by and between Silicon Valley Bank
(“Bank”) and ST. BERNARD SOFTWARE, INC., a Delaware corporation (“Borrower”)
whose address is 15015 Avenue of Science, San Diego, CA 92128.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 11, 2007 as amended by that certain First Amendment to
Loan and Security Agreement dated as of July 9, 2007, that certain Second
Amendment to Loan and Security Agreement dated as of August 13, 2007, that
certain Third Amendment to Loan and Security Agreement dated as of January 25,
2008, that certain Fourth Amendment to Loan and Security Agreement dated as of
July 23, 2008 and that certain Fifth Amendment to Loan and Security Agreement
dated as of February 27, 2009 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to (i)
extend the maturity date, (ii) extend additional credit and (iii) make certain
other revisions to the Loan Agreement as more fully set forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1           Section 2.1.5 (Term Loans).  Section 2.1.5 is amended in its
entirety and replaced with the following:
 
“2.1.5           Term Loan A.
 
(a)           Term Loan A.  Subject to the terms and conditions of this
Agreement, Bank agrees to lend to Borrower, during the Draw Period, one term
loan (“Term Loan A”) in an aggregate amount not to exceed the Term Loan A
Amount.  When repaid, Term Loan A may not be re-borrowed.   Borrower shall use
the proceeds of Term Loan A to repay Indebtedness owing from Borrower to
Partners for Growth and when Term Loan A is made, Bank shall wire the proceeds
thereof directly to Partners for Growth.
 
(b)           Repayment. Interest accrues from the date of Term Loan A at the
rate in Section 2.3(a)(ii) and is payable monthly. On the Term Loan A Maturity
Date, all principal and accrued interest on Term Loan A shall be paid in full.”
 


 

--------------------------------------------------------------------------------

 


2.2           Section 2.1.6 (Term Loan B). New Section 2.1.6 is added as
follows:
 
“2.1.6           Term Loan B.
 
(a)           Term Loan B.  Subject to the terms and conditions of this
Agreement, Bank agrees to lend to Borrower, during the Draw Period, one term
loan (“Term Loan B”) in an aggregate amount not to exceed the Term Loan B
Amount.  When repaid, Term Loan B may not be re-borrowed.   Borrower shall use
the proceeds of Term Loan B to repay Indebtedness owing from Borrower to
Partners for Growth and when Term Loan B is made, Bank shall wire the proceeds
thereof directly to Partners for Growth
 
(b)           Repayment.  Borrower shall repay Term Loan B in (i) twenty four
(24) equal installments of principal, plus (ii) monthly payments of accrued
interest (each, a  “Term Loan B Payment”).  Beginning on the day thirty (30)
days following the date Term Loan B is made, each Term Loan B Payment shall be
payable on the same day of each month thereafter.  Borrower ’s final Term Loan B
Payment, due on the Term Loan B Maturity Date, shall include all outstanding
principal and accrued and unpaid interest under Term Loan B.
 
(c)           Prepayment.  At Borrower’s option, so long as an Event of Default
has not occurred and is not continuing, Borrower shall have the option to prepay
all, but not less than all, of Term Loan B, provided Borrower (a) provides
written notice to Bank of its election to exercise to prepay Term Loan B at
least thirty (30) days prior to such prepayment, and (b) pays, on the date of
the prepayment (i) all accrued and unpaid interest with respect to Term Loan B
through the date the prepayment is made; (ii) all unpaid principal with respect
to Term Loan B; (iii) a prepayment fee equal to (A) two percent (2.00%) of the
amount outstanding under Term Loan B at the time of prepayment if prepayment
occurs sooner than twelve (12) months from the date Term Loan B is made or (B)
one percent (1.00%) of the amount outstanding under Term Loan B at the time of
prepayment if prepayment occurs more than twelve (12) months from the date Term
Loan B is made but not more than twenty-four (24) months from the date Term Loan
B is made, (the “Term Loan Prepayment Fee”), and such Term Loan Prepayment Fee
shall bear interest until paid at a rate equal to the highest rate applicable to
the Obligations; and (iv) all other sums, if any, that shall have become due and
payable hereunder with respect to this Agreement.  Notwithstanding the
foregoing, Bank agrees to waive the Term Loan Prepayment Fee if Bank agrees to
refinance and redocument this Agreement with Bank or under another division of
Bank prior to the Term Loan B Maturity Date”
 
2.3           Section 2.3(a) (Interest Rate).  Section 2.3(a) is amended in its
entirety and replaced with the following:
 
“(a)           Interest Rates.
 
(i)           Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of two percentage points (2.00%) above the Prime
Rate or six percent (6.00%) which interest shall be payable monthly in
accordance with Section 2.3(f) below.
 


 
2

--------------------------------------------------------------------------------

 


(ii)           Term Loan A.  Subject to Section 2.3(b), the principal amount
outstanding under Term Loan A shall accrue interest at a floating per annum rate
equal to the greater of two percentage points (2.00%) above the Prime Rate or
six percent (6.00%) which interest shall be payable monthly in accordance with
Section 2.3(f) below.
 
(iii)           Term Loan B.  Subject to Section 2.3(b), the principal amount
outstanding under Term Loan B shall accrue interest at a floating per annum rate
equal to the greater of three and one half percentage points (3.50%) above the
Prime Rate or seven and one half percent (7.50%) which interest shall be payable
monthly in accordance with Section 2.3(f) below.”
 
2.4           Section 2.4 (Fees).  Section 2.4 is amended in its entirety and
replaced with the following:
 
“2.4           Fees.  Borrower shall pay to Bank:
 
(a)           Letter of Credit Fee.  Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance or renewal of such
Letter of Credit by Bank;
 
(b)           Early Termination Fee.  Subject to the terms of Section 4.1, the
Early Termination Fee in accordance with Section 12.1;
 
(c)           Term Loan Prepayment Fee.  The Term Loan Prepayment Fee in
accordance with Section 2.1.6(c);
 
(d)           Success Fee.  Upon the closing of a Corporate Transaction where
the consideration payable with respect to one share of the fully diluted common
stock of Borrower is less than fifty seven cents ($0.57) per share, a Success
Fee equal to the Success Fee Amount. The provisions of this Section 2.4(d) shall
survive termination of this Agreement and/or repayment in full of all the
Obligations;
 
(e)           Collateral Monitoring Fee.  A monthly collateral monitoring fee of
Six Hundred Fifty Dollars ($650), payable in arrears on the last day of each
month (prorated for any partial month at the beginning and upon termination of
this Agreement); and
 
(f)           Bank Expenses.  All Bank Expenses (including reasonable attorneys’
fees and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.”
 
2.5           Section 6.9 (Financial Covenants).  Section 6.9 is amended in its
entirety and replaced with the following:
 
“6.9           Financial Covenants. Borrower shall maintain at all times, to be
tested as of the last day of each month, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:
 
(a)           Tangible Net Worth.  A Tangible Net Worth not less than negative
Eighteen Million Dollars ($18,00,000) at all times, increasing quarterly by
fifty percent (50%) of Net Income and monthly by fifty percent (50%) of
issuances of equity after January 31, 2010 and the principal amount of
Subordinated Debt received after January 31, 2010.
 


 


 
3

--------------------------------------------------------------------------------

 


(b)           Billings to Plan.  As of the last day of each month, Borrower’ s
billings for the rolling three (3)  months, shall be at least eighty percent
(80%) of Borrower’s projected billings for such month as outlined in Borrower’s
forecast provided to Bank on February 2, 2010 and any revisions to such plan
that are approved in writing by Bank.  Any such revisions to such plan that are
approved by Borrower’s board of directors shall be provided to Bank within five
(5) days of approval by Borrower’s board of directors.”
 
2.6           Section 12.1 (Termination Prior to Revolving Line Maturity
Date).  Section 12.1 is amended in its entirety and replaced with the following:
 
“12.1           Termination Prior to Revolving Line Maturity Date.  This
Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank.  Notwithstanding any such termination, Bank’s lien and
security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations (other than inchoate indemnity obligations and cash
collateralized Letters of Credit extending beyond the termination date of this
Agreement).  If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to the Applicable Termination Fee Amount (the
“Early Termination Fee”).  The Early Termination Fee shall be due and payable on
the effective date of such termination and thereafter shall bear interest at a
rate equal to the highest rate applicable to any of the
Obligations.  Notwithstanding the foregoing, Bank agrees to waive the Early
Termination Fee if Bank agrees to refinance and redocument this Agreement under
another division of Bank (in its sole and exclusive discretion) prior to the
Revolving Line Maturity Date.”
 
2.7           Section 13 (Definitions).  The following terms and their
respective definitions set forth in Section 13.1 are amended in their entirety
and replaced with the following:
 
"Acquisition" means any sale, license, or other disposition of all or
substantially all of the assets of Borrower, or any reorganization,
consolidation, or merger of Borrower where Borrower is not the surviving entity
or holders of Borrower’s securities before the transaction receive compensation
for their securities in the form of cash, other securities or otherwise.
 
“Applicable Termination Fee Amount” means (i) Eighty Thousand Dollars ($80,000)
if this Agreement is terminated on or prior to November 15, 2010, (ii) Forty
Thousand Dollars ($40,000) if this Agreement is terminated after November 15,
2010 but prior to February 15, 2011 and (iii) Twenty Thousand Dollars ($20,000)
if this Agreement is terminated after February 15, 2011 but prior to the
Revolving Line Maturity Date.
 
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) or the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit), minus (c) the FX Reserve,
minus (d) any amounts used for Cash Management Services, minus (e) the
outstanding principal amount of Term Loan A and minus (f) the outstanding
principal balance of any Advances.
 
“Borrowing Base” means (i) eighty percent (80%) of Eligible Accounts and (ii)
the lesser of (a) sixty percent (60%) of Advanced Billing Accounts or (b) Six
Hundred Thousand Dollars ($600,000), as determined by Bank from Borrower’s
Transaction Report submitted at the end of the most recently ended month;
provided, however, that Bank may, with notice to Borrower, decrease the
foregoing percentage in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.
 


 
4

--------------------------------------------------------------------------------

 


“Corporate Transaction”  is (i) an IPO, (ii) an Acquisition or (iii) a
dissolution or liquidation of Borrower that occurs within twenty four (24)
months of the Sixth Amendment Effective Date.
 
“Credit Extension” is any Advance, Term Loan A, Term Loan B, each Letter of
Credit, the FX Reserve, any amount utilized for Cash Management Services, or any
other extension of credit by Bank for Borrower’s benefit.
 
“Draw Period” is the period of time from March __, 2010 through the earlier to
occur of (a) July 20, 2010 or (b) an Event of Default.
 
“IPO” is the initial public offering of Borrower’s equity securities.
 
“Revolving Line” is an Advance or Advances in an amount up to Two Million Three
Hundred Thousand Dollars ($2,300,000).
 
“Revolving Line Maturity Date” is May 15, 2011.
 
“Sixth Amendment Effective Date” means March __, 2010.
 
“Success Fee Amount” means an amount equal to the lesser of (i) Thirty Five
Thousand Eighty Eight Dollars ($35,088) or (ii) the product of (a) One Hundred
Forty Thousand Three Hundred Fifty One (140,351) and (b) the difference between
(I) the consideration payable with respect to one share of the fully diluted
common stock of Borrower in connection with the Corporate Transaction and (II)
fifty seven cents ($0.57).
 
“Term Loan A” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.
 
“Term Loan A Amount” is an amount equal to Three Hundred Thousand Dollars
($300,000).
 
 “Term Loan A Maturity Date” is May 15, 2011.
 
“Term Loan B” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.
 
“Term Loan B Amount” is an amount equal to Two Hundred Thousand Dollars
($200,000).
 
 “Term Loan B Maturity Date” is the date twenty four (24) months after Term Loan
B is made.
 
“Term Loan B Payment” is defined in Section 2.1.6 hereof.
 
2.8           Exhibit C to the Agreement is hereby replaced with Exhibit C
attached hereto.
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 


 
5

--------------------------------------------------------------------------------

 


3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Sixth Amendment Effective Date remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be effective as of the date
first written above upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto (b) the payment by Borrower of a renewal fee with
respect to the Revolving Line in the amount of Eighteen Thousand Four Hundred
Dollars ($18,400), (c) the payment by Borrower of a facility fee with respect to
Term Loan B in the amount of Two Thousand Dollars ($2,000) and (d) the due
execution and delivery to Bank of updated Borrowing Resolutions for Borrower.
 


 
6

--------------------------------------------------------------------------------

 


7.           Reference to and Effect on the Loan Agreement and the Other
Documents.  (i) On and after the Sixth Amendment Effective Date, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Loan Agreement, and each reference in the
other Loan Documents to the “Loan Agreement,” “thereunder,” “thereof” or words
of like import referring to the Loan Agreement shall mean and be a reference to
the Loan Agreement as amended by this Amendment; and (ii) except as specifically
amended by this Amendment, the Loan Agreement and the other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.
 


 
[Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 


 
7

--------------------------------------------------------------------------------

 




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
SILICON VALLEY BANK
 
 
By:        /s/ Derek R. Brunelle                                     
Name:  Derek R. Brunelle
Title:    Relationship Manager
BORROWER
 
ST. BERNARD SOFTWARE, INC.
 
 
By:       /s/ Thalia Gietzen                                
Name:  Thalia Gietzen
Title:    VP of Finance
   



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 




EXHIBIT C
 


COMPLIANCE CERTIFICATE


 
TO:           SILICON VALLEY BANK
FROM:  ST. BERNARD SOFTWARE, INC.
Date:____________________________

 
 
 
The undersigned authorized officer of ST. BERNARD SOFTWARE, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes and
except as otherwise permitted in the Agreement.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Annual Projections
FYE within 45 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings, Deferred Revenue Report
Monthly within 15 days
Yes   No
Transaction Report
(A) the more frequent of weekly or with each Advance request when there are
Advances outstanding or (B) if there are no Advances outstanding, within fifteen
(15) days after the end of each month
Yes   No



Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
     
Minimum Tangible Net Worth
$_______*
$_______
Yes   No
Billings to plan
80%
_____%
Yes   No



* A Tangible Net Worth not less than negative Eighteen Million Dollars
($18,00,000) at all times, increasing quarterly by fifty percent (50%) of Net
Income and monthly by fifty percent (50%) of issuances of equity after January
31, 2010 and the principal amount of Subordinated Debt received after January
31, 2010.






 
9

--------------------------------------------------------------------------------

 


The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

 
ST. BERNARD SOFTWARE, INC.
 
 
By:                                                      
Name:                                                 
Title:                                                   
 
BANK USE ONLY
 
Received by: _______________________________
authorized signer
Date:  ____________________________________
 
Verified: __________________________________
authorized signer
Date: ____________________________________
 
Compliance Status:                                         Yes     No





 
 
 
 
 
 
 
 
 
 

 


 
10

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:           ____________________


Tangible Net Worth (Section 6.9(a))
 
Required:                      A Tangible Net Worth not less than Eighteen
Million Dollars ($18,00,000) at all times, increasing quarterly by fifty percent
(50%) of Net Income and monthly by fifty percent (50%) of issuances of equity
after January 31, 2010 and the principal amount of Subordinated Debt received
after January 31, 2010.
 
Actual:
 
A.
Aggregate net worth of Borrower
$______
 
B.
Aggregate value of intangible assets of Borrower
$______
 
C.
Aggregate Subordinated Debt
 
$______
D
Tangible Net Worth (line A minus line B plus line C)
$______
 



Is line D equal to or greater than the dollar amount required above?
 
_______  No, not in
compliance                                                                            _______ Yes,
in compliance
 


 
 
 
 


 
11

--------------------------------------------------------------------------------

 


BORROWING RESOLUTIONS


[logo.jpg]


CORPORATE BORROWING CERTIFICATE


 


 
Borrower:  ST. BERNARD SOFTWARE, INC.
Bank:                  Silicon Valley Bank
  Date:  March 23, 2010

 

I hereby certify as follows, as of the date set forth above:
 
1.  I am the Secretary, Assistant Secretary or other officer of the
Borrower.   My title is as set forth below.


2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of
                            DE                                       . 
             [print name of state]


3.  Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above.  Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.


4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:


 
 
Name
 
 
 
Title
 
 
 
Signature
 
Authorized to Add or Remove Signatories
 
Thalia Gietzen 
 
 
VP of Finance 
 
 
/s/ Thalia Gietzen 
 
 
ý
           
□
 
           
□
 
           
□
 



Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


Resolved Further, that such individuals may, on behalf of Borrower:


Borrow Money.  Borrow money from Silicon Valley Bank ("Bank").
Execute Loan Documents.  Execute any loan documents Bank requires.
Grant Security.  Grant Bank a security interest in any of Borrower’s assets.
 
12

--------------------------------------------------------------------------------


 
Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.
Letters of Credit.  Apply for letters of credit from Bank.
Foreign Exchange Contracts.  Execute spot or forward foreign exchange contracts.
Issue Warrants.  Issue warrants for Borrower's capital stock.
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.  The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.




 

 
By:           /s/ Thalia Gietzen
Name:      Thalia Gietzen 
Title:         VP of Finance

 
                                                      
 


*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the EVP Sales, Marketing, Service of Borrower, hereby certify as to
paragraphs 1 through 5 above, as
          [print title]
of the date set forth above.



 

 
By:      /s/ Steven Yin        
Name:  Steven Yin
Title:    EVP Sales, Marketing, Service    

 

                                                            


 
13

--------------------------------------------------------------------------------

 

 